DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 03 March 2022, of application filed, with the above serial number, on 19 July 2019 in which claims 10 and 17 have been amended. Claims 10-17 are pending in the application. 
	

Specification
The disclosure is objected to because of the following informalities: In [23], “at least one of [[
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not use the term “converting” from the first protocol to the second protocol, rather the specification used the term “translating”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (hereinafter “Kim”, 2016/0255154) in view of 	Ben-Noon et al (hereinafter “Ben”, 2017/0093866).
As per Claim 10, Kim discloses a motor vehicle comprising an in-vehicle data network that is subdivided into a first security zone and a second security zone, the in-vehicle data network comprising: 
a first control device assigned to the first security zone corresponding to a first message protocol (at least Fig. 7, paragraph 40-42, 96-97; FE functional element 711 controlling engine in security zone 710 in CAN network 730 (first message protocol));
a second control device assigned to the second security zone corresponding to a second message protocol, each of the first and second control device configured to exchange messages with other coupled control devices (at least Fig. 7, paragraph 40-42, 96-97; FE functional element 721 controlling door locks in security zone 720 or [WAVE zone (second message protocol) USIM, Bluetooth, etc connected to conduit C3 connecting to CAN network]); 
a domain controller configured to: 
logically separate the first and second security zones from each other (at least paragraph 34-36, 86-90; logical security zone for functional elements on a conduit); 
allow transmission of a message from the first security zone to the second security zone and convert the message from the first message protocol to the second message protocol if the message fulfills a predetermined safety criterion, wherein the predetermined safety criterion is one of: a sender or an addressee of the message coincides with a respective predetermined control device specification, or a message type of the message coincides with a predetermined type specification, or a predetermined plausibility condition of the message is satisfied (at least Fig. 7, paragraph 89-90, 97, 100-105; gate keeper (opening or closing gate) for a signal when security level identified of risk source is met for determining achieved security level of security zone to determine risk level; CAN gateway (or bridge) functioning as an interface between different networks); and 
block the transmission of the message between the first and the second security zones if the message does not fulfill the predetermined safety criterion (at least paragraph 89-90, 97, 100-105; gate keeper (opening or closing gate) for a signal when security level identified of risk source is not met for determining achieved security level of security zone to determine risk level).
Kim fails to explicitly disclose by realizing the first and second security zones as a virtual local area network (VLAN) having a common data line. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Ben. Ben discloses, in an analogous in-vehicle network security art, each ECU in a vehicle uses a different VLAN (at least paragraph 126-129). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Ben’s VLAN with Kim as Kim teaches the vehicle security zones being logically defined, Ben teaches a vehicle gateway allowing access to a network if meeting security qualifications, where a VLAN for each ECU would allow cross domain communication while limiting an external attacker’s ability to affect other ECU’s. 
As per Claim 11. The motor vehicle according to claim 10, the in-vehicle data network further including a third security zone and a fourth security zone, wherein the third and the fourth security zones are physically separated from each other by each having its own data line (at least Fig. 7, paragraph 40-42 97; ie. vehicle device security zone, or mobile zone or wave zone etc. with C6, C7 data lines etc).
As per Claim 12. The motor vehicle according to claim 10, wherein the domain controller has a firewall or a message filter or a routing unit for routing the message (at least paragraph 40-42; gate keeper; Ben par. 129; gateway filters).
As per Claim 13. The motor vehicle according to claim 10, wherein the in-vehicle data network further comprises a second domain controller and a higher-level domain controller, wherein the higher-level domain controller combines the domain controller and the second domain controller in a tree hierarchy within the in-vehicle data network (at least Fig. 2; par. 41-42; A gate keeper 221 is disposed on the conduit 220 to control an access to the security zone 202 by an external source. The security zone 202 may include a subzone 203. Here, hierarchical zone setting may be understood from such an example. A gate keeper 231 is disposed on the conduit 230 to control an access to the subzone 203 by an external source. As described in the foregoing, the gate keeper 221 may include a security element that obtains lower-level security than that of the gate keeper 231. That is, the gate keeper 231 configured to maintain security of the subzone 203 may be embodied by the security element of a higher level than the gate keeper 221).
As per Claim 14. The motor vehicle according to claim 10, wherein the in-vehicle data network further comprises a communication device that connects, via a radio link or a wired communication link, with an off-board device or an off-board data network (at least Fig. 7; Mobile zone or wave zone wireless networks).
As per Claim 15. The motor vehicle according to claim 10, wherein the in-vehicle data network is further configured to use at least one of the following network technologies: Ethernet (ETH), Controller Area Network (CAN), FlexRay, and Media Oriented Systems Transport (MOST) (at least Fig. 7; CAN zone).
As per Claim 16. The motor vehicle according to claim 10, wherein the in-vehicle data network further comprises a hybrid network that combines ETH and CAN technologies in one security zone (at least Fig. 7, paragraph 96-97; a powertrain zone 710, a safeguard zone 720, and a controller area network (CAN) zone 730 are set. As illustrated, the powertrain zone 710 and the safeguard zone 720 may be a subzone of the CAN zone 730; other networks on conduit C3 in “vehicle zone’ 700 outside CAN network 730 zone; Ben par. 118; some of the ECUs connected to an Ethernet switch may also be connected to other in-vehicle networks. These networks may for example be CAN networks).
Claim 17 does not, in substance, add or define any additional limitations over claim 10 and therefore is rejected for similar reasons, supra.

Response to Arguments
Applicant's arguments filed 03 March 2022 have been fully considered but they are not persuasive.
Applicant argues Kim and Ben do not disclose the amended the zones corresponding to two message protocols and the conversion/translation between the zones and their protocols.
However, Kim teaches different networks, with a CAN network 730 (first message protocol) (at least Fig. 7, paragraph 40-42, 96-97) and another network zone(s) [WAVE zone (second message protocol) USIM, Bluetooth, etc connected to conduit C3 connecting to CAN network]). Kim teaches the CAN gateway (or bridge) functioning as an interface between different networks so the gateway performs communications between the different networks and protocols.
Regarding claim 16, Kim teaches the powertrain zone 710 and the safeguard zone 720 may be a subzone of the CAN zone 730 and that other networks on conduit C3 in “vehicle zone’ 700 outside the CAN network zone 730 (at least Fig. 7, paragraph 96-97).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY TODD/Primary Examiner, Art Unit 2443